DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yener (US 2018/0103685) in view of Potter et al. (US 2014/0261486).
Claim 1. Yener discloses an electronic smoking device 10 comprising atomizer/liquid reservoir portion 14 (liquid cartridge) having a central passage 32 surrounded by a cylindrical liquid reservoir 34 (storage unit). Ends of a wick 30 abut or extend into the liquid reservoir 34. Liquid in the liquid reservoir 34 is drawn by capillary action from the ends of the wick 30 towards the central portion of the wick 30 encircled by the heating coil 28 (atomizer). (Figure 1; [0018]; [0024]). An air inhalation port 36 is provided in a mouthpiece 15 at a first end 40 of the electronic smoking device 10 which is fixed to the back end of the atomizer/liquid reservoir portion 14. A secondary heating element 60 (aerosol heating unit), exemplarily realized as a heating wire 62 is provided inside the electronic smoking device 10 at the first end 40 of the electronic smoking device 10. The secondary heating element 60 is arranged within the mouthpiece 15, directly facing the air inhalation port 36. Via the arrangement of the secondary heating element 60 directly adjacent to the air inhalation port 36, aerosol guided to the air inhalation port 36 is forced to pass the secondary heating element 60. The secondary heating element 60 within the mouthpiece 15 is arranged in between the liquid reservoir 34 and the air inhalation port 36. The liquid reservoir 34 has a central passage 32 for an aerosol flow up to the air inhalation port 36 of the mouthpiece 15, wherein the secondary heating element 60 is arranged in between the central passage 32 of the liquid reservoir 34 and the air inhalation port 36 (Figure 1; [0026]-[0028]). The mouthpiece 15 may be removable from the atomizer/liquid reservoir portion 14. The mouthpiece 15 further comprises a nozzle 43 (mouth tip) having a cylindrical shape with a through hole having at its end the air inhalation port 36 (Figure 1; [0029]).
Yener does not explicitly disclose that the nozzle 43 (mouth tip) comprises a filter unit configured to absorb at least one material included in the generated aerosol, or that the mouth tip is detachable from the electronic smoking device 10 including the secondary heating element 60 (aerosol heating unit).
Potter et al. discloses a smoking article 500 comprising a shell 510 having a mouth end 511 and an opposed distal end 512. The article 500 includes a filter material 600 (such as cellulose acetate or polypropylene) in (see, e.g., FIG. 4A), engaged with (see, e.g., FIG. 4B), or otherwise associated with the mouth end 511 thereof ([0080]; Figures 4a and 4b).
Potter et al. teaches that the filter material 600 acts to increase the structural integrity thereof and/or to provide filtering capacity, if desired, and/or to provide resistance to draw. In some instances, the filter material 600 may be configured to provide an enhancing effect on the vapor/aerosol drawn through the mouth end 511. For example, in some aspects, the filter material 600 may include a flavorant, medicament, or other inhalable material, implemented in a suitable manner so as to selectively direct the same into an air stream to be inhaled by a user along with the aerosol precursor or vapor precursor material ([0080]; Figures 4a and 4b). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a filter unit in the nozzle 43 (mouth tip) of Yener in order to provide filtering capacity, resistance to draw, or an enhancing effect on the vapor/aerosol drawn through the nozzle 43 (mouth tip) as taught by Potter et al. Furthermore, it would have been obvious to one of ordinary skill in the art that the nozzle 43 (mouth tip) containing filter material be detachable from the rest of the electronic smoking device 10 so that the device can be shared among multiple users, or so that the enhancing effect/flavorant provided in the filter material can be switched.
Claim 3. Modified Yener discloses that the secondary heating element 60 (aerosol heating unit) is separate and distinct from the heating coil 28 (atomizer) (Yener Figure 1).
Claim 4. Yener does not explicitly disclose a particular temperature to which the secondary heating element 60 (aerosol heating unit) heats the generated aerosol.
Potter et al. discloses that filter material 600 contains a vapor-enhancing element 620 which is electrically-actuated ([0087]). The filter is configured to include a separate heating element (aerosol heating unit) configured and disposed to interact with the vapor-enhancing element 620 so as to, for example, facilitate release of the vapor enhancement (i.e., a flavorant) into the filter material 600 ([0097]). The heating element in the vapor-enhancing element 620 may heat the filter element housing (part of the mouth tip) to a temperature between about 25°C and about 60°C ([0092]).
Since the secondary heating element 60 (aerosol heating unit) and the separate heating element of Potter et al. both act to heat vapor/aerosol near the mouth end of a smoking device, it would have been obvious to one of ordinary skill in the art before the effective filing date that the secondary heating element 60 (aerosol heating unit) of Yener heat to a similar temperature as separate heating element of Potter. Since the range about 25°C and about 60°C overlaps the claimed range of 20°C to 40°C, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 5. Modified Yener discloses that the secondary heating element 60 (aerosol heating unit) is adjacent the nozzle 43 (mouth tip) of mouthpiece 15 (Yener Figure 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the nozzle 43 (mouth tip) would be heated to some extent by the secondary heating element 60 (aerosol heating unit) due to its proximity to it. 
Claim 6. Potter et al. discloses that the shell 15 (which also covers the mouth end 511)  of the smoking article 10 includes an aluminum foil layer laminated to one surface of the shell (Potter [0064]).
Claim 8. Modified Yener discloses an airflow sensor 24 (sensor part) which acts as a puff detector, detecting a user puffing or sucking on a mouthpiece 15 which is arranged adjacent to the atomizer/liquid reservoir portion 14 of the e-cigarette 10. The airflow sensor 24 can be any suitable sensor for detecting changes in airflow or air pressure such a microphone switch including a deformable membrane which is caused to move by variations in air pressure (Yener [0022]). The change in air pressure during smoking is detected by the airflow sensor 24 which generates an electrical signal that is passed to the control electronics 22 (electronic circuit). In response to the signal, the control electronics 22 activate the primary heating element 27 and the secondary heating element 60 (Yener [0026]).
Claim 9. Modified Yener discloses that the liquid reservoir 34 contains liquid which is vaporized to form an aerosol (Yener [0026]).
Claim 10. Yener does not disclose a particular composition of the liquid in the liquid reservoir 34, however, propylene glycol and glycerin are both notoriously well known in the art for their use as liquid aerosol-generating materials. Furthermore, Potter et al. discloses that the aerosol precursor material may comprise glycerol, propylene glycol, water, nicotine, and one or more flavors (Potter [0051]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the liquid in the liquid reservoir 34 of Yener comprises propylene glycol or glycerin.
Claim 12. Modified Yener discloses that the electronic smoking device 10 further comprises a battery portion 12 comprising a battery 18 and control electronics 22 (Yener Figure 1; [0018]-[0021]). The control electronics 22 are also connected to an atomizer 26. In the example shown, the atomizer 26 includes a primary heating element 27, which in this embodiment is realized as a heating coil 28 which is wrapped around a wick 30 extending across a central passage 32 of the atomizer/liquid reservoir portion 14 (Yener Figure 1; [0023]). The change in air pressure during smoking is detected by the airflow sensor 24 which generates an electrical signal that is passed to the control electronics 22 (electronic circuit). In response to the signal, the control electronics 22 activate the primary heating element 27 and the secondary heating element 60 (Yener [0026]). Filter material 600 comprises cellulose acetate or polypropylene (Potter [0080]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yener (US 2018/0103685) in view of Potter et al. (US 2014/0261486) and Li et al. (US 2016/0324216).
Claim 11. Yener in view of Potter et al. discloses the apparatus of claim 1 but does not explicitly disclose that the aerosol-generating substrate comprises a gel type material or a solid content type material. 
Li et al. discloses a non-combustible smoking device (abstract) including a pre-vapor formulation which is a material or combination of materials that may be transformed into a vapor. For example, the pre-vapor formulation may be a liquid, solid and/or gel formulation including, but not limited to, water, beads, solvents, active ingredients, ethanol, plant extracts, natural or artificial flavors, and/or vapor formers such as glycerin and propylene glycol. The pre-vapor formulation may include a tobacco element including volatile tobacco flavor compounds which are released upon heating. When the tobacco element is in the pre-vapor formulation the physical integrity of the tobacco element is preserved. For example, the tobacco element may be 2-30% by weight in the pre-vapor formulation ([0105]-[0106]).
Li et al. discloses that pre-vapor formulations may include liquid, solid, and/or gel components and that such compositions act to preserve the physical integrity of a tobacco element in the formulation. It would have been obvious to one of ordinary skill in the art before the effective filing date that the aerosol-generating substrate be modified to include a gel or solid component as taught by Li et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747